Shea, J.,
dissenting. I disagree with the majority that the failure to notify the town of Bethel of the hearing *474on John Angeloni’s special permit application pursuant to General Statutes § 8-3h did not invalidate the granting of the application by the Redding zoning commission because of a violation of that statute. After specifying the circumstances under which notice to an adjoining municipality is required1 and the procedure for giving such notice, § 8-3h provides: “No hearing may be conducted on any application . . . unless the adjoining municipality has received the notice required under this section.” This prohibition against conducting a hearing on an application in the absence of notice to a municipality entitled thereto plainly deprived the zoning commission of its legal authority to consider the application, thus impairing jurisdiction to grant it.
In reaching the contrary conclusion, the majority relies on Sachem’s Head Assn. v. Lufkin, 168 Conn. 365, 362 A.2d 519 (1975), in which we held that the receipt of actual notice by a party cured the failure to give it the notice prescribed by statute. The majority also relies on Schwartz v. Hamden, 168 Conn. 8, 13-15, 357 A.2d 488 (1975), in which we concluded that the failure to notify a person of a hearing as statutorily required was waived when that person appeared at the hearing. Nothing in the record of this appeal, however, indicates that Bethel had actual notice of Angeloni’s application before the first hearing or that anyone appeared at the hearing in its behalf. Furthermore, the statutes *475involved in those cases did not contain the unique provision of § 8-3h that expressly prohibits a hearing unless the prescribed notice is given.
The majority opinion also claims that its conclusion “is bolstered by an examination of the complex factual inquiries that the zoning commission must make within a very brief time period.” The burden of compliance imposed on a zoning commission by the statute can readily be circumvented at minimal cost by mailing a notice to each adjoining municipality even remotely involved under the statute. The legislators considered this problem when § 8-3h was enacted and they contemplated that zoning commission clerks would “give the benefit of the doubt whenever there is any question that there may be an impact that would fit the requirements of this bill.” 30 H.R. Proc., Pt. 16,1987 Sess., p. 6032.
I am not ordinarily inclined to attach jurisdictional consequences to procedural flaws that occur in the course of administrative proceedings or appeals therefrom. See Andrew Ansaldi Co. v. Planning & Zoning Commission, 207 Conn. 67, 75-76, 540 A.2d 59 (1988) (Shea, J., concurring). When, however, the legislature has gone so far as to prohibit a hearing without the notice to an adjoining municipality prescribed by § 8-3h, I believe we have no choice but to implement the statute by invalidating a permit granted as a result of such an illegal hearing. Accordingly, I would sustain the plaintiffs appeal without addressing the other issues.

 The plaintiff claims that “a significant portion of the traffic to [the riding academy] will use streets within [the town of Bethel] to enter or exit the site.” General Statutes § 8-3h. The basis for this claim is not only that the road providing access to Angeloni’s property crosses the Bethel town line approximately 1000 feet further north, but also that the zoning commission imposed a condition requiring Angeloni to erect a sign directing all traffic exiting the riding academy to turn north toward Bethel. See footnotes 4, 5 and 6 of the majority opinion. The defendants’ claim that § 8-3h does not apply because the entrance and exit do not border on a Bethel street is without merit. See footnote 7 of the majority opinion.